Citation Nr: 0608401	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-43 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for right leg condition, 
claimed as arthritis.

2. Entitlement to service connection for asthma.  


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right leg condition and asthma.  

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

A right leg condition was not manifested in service or for 
many years thereafter..


CONCLUSION OF LAW

The veteran's right leg condition was not incurred in or 
aggravated by active service, and arthritis may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The evidence shows that the veteran sustained an injury to 
his left leg during active duty in October 1973; however, the 
service records are silent for any complaints regarding his 
right leg.  The legs were normal on examination at 
separation.  November 1997 VA  treatment records indicate 
that he had possible psoriatic arthritis of both legs with 
increased pain during psoriatic episodes.  None of the 
evidence indicates that his current right leg condition is 
related to service.  If there is arthritis, it was not 
manifested until recently, and the one-year presumption of 
service incurrence does not apply.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309).  For that reason, the 
preponderance of the evidence is against the claim of 
entitlement for service connection for his right leg 
condition.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in February 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and some VA records, and requested treatment 
records identified by him.  The prison has not responded to 
repeated requests for records, and the veteran has been so 
informed.  He has not indicated the existence of any other 
evidence that is relevant to this appeal.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).


ORDER

The claim for service connection for a right leg condition, 
claimed as arthritis, is denied. 

REMAND

Although no evidence has been submitted documenting the date 
of his initial asthma diagnosis, the veteran has submitted 
lay evidence documenting several prescription medicines he is 
taking to control his condition.  He claims that his asthma 
was caused by working around hazardous chemicals without 
protective equipment in an enclosed environment with poor 
ventilation while in service.  His DD 214 shows that he 
served as a supply clerk during his period of active military 
service.  His service medical records indicate that in 
December 1972 he reported to the health clinic complaining of 
an asthmatic attack, although asthma was not then diagnosed.  
In light of evidence submitted by the veteran indicating a 
current disability, and evidence in his service medical 
records of an asthmatic attack during service, VA has the 
duty to assist him in the development of his claim by 
providing him with an examination to determine whether a 
medical nexus exists between his current condition and his 
in-service injury.  

To ensure that the VA has met its duty to assist the veteran  
in developing the facts pertinent to the claim, the issue of 
service connection for asthma is REMANDED for the following 
development: 

1. The  veteran's claims file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current asthma is related 
to the asthmatic attack identified in 
service.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditions matter.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005).  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


